Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2016

                                     No. 04-16-00593-CV

Alvin M. BURNS, I.M. Burns, Dimmit County, Hakim Dermish, Robert L. Ramirez and Edward
                                     J. Dryden,
                                     Appellants

                                               v.

ROSETTA RESOURCES, LTD., a/k/a Rosetta Resources, Inc., Eusebio Cantu Torres, Eusebio
                Torres, Jr., Gladiator Energy Services, LLC,
                                  Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-07-11738-DCV
                          Honorable David Peeples, Judge Presiding


                                        ORDER
       On October 27, 2016, this court issued an order instructing appellants Edward J. Dryden
and Roberto L. Ramirez, Jr. to respond with a reasonable explanation for failing to file their
notice of appeal in a timely manner. The court, having considered appellants’ response, finds
that appellants have provided an adequate explanation for filing their notice of appeal late but
within the fifteen-day grace period. See TEX. R. APP. P. 26.3; Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Therefore, the appeal brought by Edward J. Dryden and Roberto L.
Ramirez, Jr. is retained on this court’s docket.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court